900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles McCray, Plaintiff-Appellant,v.Robert MEANS, M.D., Individually and in his officialcapacity as representative of Prison Health Services MedicalStaff;  Leonard Fox, Individually and in his officialcapacity as administrator of Baltimore City Jail MedicalServices Staff;  Paul Davis, Warden, Individually and in hisofficial capacity as party to the Kaufman's modifiedconsolidated decree;  Prison Health Services, In itsofficial capacity as a Health Care Provider and contractorof Dr. Robert Means, Defendants-Appellees.
No. 89-7694.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 15, 1989.Decided March 8, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (C/A No. 88-106-S).
Charles McCray, appellant pro se.
Emanuel Morrie Levin, Gilbert & Levin;  Gary Carlson Duvall;  Kenneth Franklin Spence, III, Miles & Stockbridge;  James Stewart Ruckle, Jr., for appellees.
D.Md.
AFFIRMED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles McCray appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCray v. Means, CA-88-106-S (D.Md. June 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED